     Case 8:19-cr-00047-JLS Document 49 Filed 06/22/20 Page 1 of 2 Page ID #:196



1    NICOLA T. HANNA
     United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     MARK TAKLA (Cal. Bar No. 218111)
4    ANNAMARTINE SALICK (Cal. Bar No. 309254)
     Assistant United States Attorneys
5    Terrorism and Export Crimes Section
          United States Attorney’s Office
6         411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
7         Telephone: (714) 338-3500
          Facsimile: (714) 338-3561
8         Email:      mark.takla@usdoj.gov
                      annamartine.salick2@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                          UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13                                 SOUTHERN DIVISION

14   UNITED STATES OF AMERICA,               No. SA CR 19-00047-JLS

15                   Plaintiff,              GOVERNMENT’S NOTICE OF INTENT NOT
                                             TO SEEK DEATH AS TO DEFENDANT
16                   v.                      STEPHEN WILLIAM BEAL

17   STEPHEN WILLIAM BEAL,

18                   Defendant.

19

20         Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California, hereby provides notice of its intent not to seek the
23   death penalty against defendant STEPHEN WILLIAM BEAL.           The Attorney
24   ///
25

26

27

28
     Case 8:19-cr-00047-JLS Document 49 Filed 06/22/20 Page 2 of 2 Page ID #:197



1    General has authorized and directed the government not to seek the

2    death penalty against defendant STEPHEN WILLIAM BEAL.

3    Dated: June 22, 2020                 Respectfully submitted,

4                                         NICOLA T. HANNA
                                          United States Attorney
5
                                          CHRISTOPHER D. GRIGG
6                                         Assistant United States Attorney
                                          Chief, National Security Division
7

8
                                          MARK TAKLA
9                                         ANNAMARTINE SALICK
                                          Assistant United States Attorney
10
                                          Attorneys for Plaintiff
11                                        UNITED STATES OF AMERICA

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
